Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 03/03/2022. 
Claims 1 and 3-20 are currently pending.
Response to Amendment
The rejections on the grounds of nonstatutory double patenting as being unpatentable over the claims of copending application U.S. Patent No. 10,435,539 as previously set forth in the Office action mailed 12/03/2021 is maintained, and have been revised to reflect the changes in claim scope made by Applicant’s present claim amendments, below. 
The objection(s) of claims 3-20 are withdrawn in view of the above amendment.
The rejection of claims 11, 12, and 16-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The various rejections under 35 U.S.C. 102 and 103 as being anticipated by or over Mapkar et al. (US 2016/0090469) as previously set forth in the Office action mailed 12/03/2021 is maintained, and have been revised to reflect the changes in claim scope made by Applicant’s present claim amendments, below. 
The rejection of claims 1, 3-7, 9, 10, and 13-20 under 35 U.S.C. 102 as being anticipated by Ishiwata et al. (WO 2017/065009 A1) is withdrawn in view of the above amendment.  However, the current rejection also utilizes the Mapkar et al. reference as a secondary reference in combination with Ishiwata et al. as a primary reference under a new ground(s) of rejection which renders obvious independent claim 1 as presently amended.  Note, dependent claims 10-12 were previously rejected over Ishiwata et al. in view of Mapkar et al.; this 103 rejection as previously set forth in the Office action mailed 12/03/2021 is essentially maintained, and have been revised to include independent claim 1 due to the changes in claim scope made by Applicant’s present claim amendments.  See the new/revised 103 rejection(s), below. 
Double Patenting
Claims 1, 3-7, 9, 10, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, 15-21, and 22 of U.S. Patent No. 10,435,539.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a composition with the same components as that claimed that directly reads on the thermally conductive polymer comprising a polymer matrix, thermally conductive filler, impact strength filler, and tensile strength filler.  The patented claims recite a solid polymer composite material comprising a cured polymer matrix, a spherical nano-additive comprising nanodiamonds, a non-spherical nano-additive comprising carbon nanotubes and graphite, and 5-35 wt.% of a micro-additive comprising carbon fibers (claims 1, 4-6, 8, 9, 13, 15-18, 21, and 22), where the carbon nanotubes read on the claimed thermally conductive filler, the graphite reads on the claimed thermally conductive filler, the spherical nanoparticles reads on the claimed impact strength filler (which also meets the claimed limitation that the thermally conductive filler and impact strength filler are different), the carbon fiber reads on the claimed tensile strength filler.  The patented claims recite the cured polymer matrix comprises polyamides, polyolefins, and polyketones (claims 2, 3, 10, 11, 19, 20), which reads on the claimed polyamide 6, polyamide 66, polyketones and polyolefin.  The recited amount of the nano-additives and micro-additives in the patented claims reads on and/or overlaps the instantly claimed concentrations of fillers.  The copending claims recite the carbon fiber as short fiber micro-additive, which read on the claimed carbon fiber comprising chopped carbon fiber.  Although the copending claims fail to recite the thermal conductivity, tensile strength, and volume resistivity of the composition as instantly claimed, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed properties from the patented solid polymer composite material because the two sets of claims recite substantially the same compositions with substantially the same components, and the claimed properties would flow naturally from the recited composite material of the patented claims.  The two sets of claims are obvious variants of one another. 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, 15-21, and 22 of U.S. Patent No. 10,435,539 as applied to claims 1, 3-7, 9, 10, and 12-20 above, and further in view of US 2016/0090469, the earlier-published specification of the issued patent. 
The patented claims recite the solid polymer composite material comprises about 0.2-6 wt.% of a spherical nano-additive comprising nanodiamonds (claims 1, 9, and 16), which reads on and overlaps the claimed about 0.1-2 wt.% filler to provide interlayer shear comprising spherical nano-particles.  The patented claims recite the solid polymer composite comprise about 0.5-6 wt.% of at least one non-spherical nano-additive comprising carbon nanotubes and graphite (clams 1, 4, 16, and 21), which reads on and overlaps the claimed about 0.1-10 wt.% filler to promote formation of a 3-D network comprising synthesized graphite and/or spherical nano-particles.  
Although the patented claims fail to recite the solid polymer composite material comprises about 0.1-3 wt.% of polyhedral oligomeric silsesquioxane, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide polyhedral oligomeric silsesquioxane from the corresponding teachings of the earlier-published PGPub of the issued patent since it directly teaches the addition of polyhedral oligomeric silsesquioxane as a preferred additive in the disclosed compositions, indicating 1 wt.% as an exemplary amount (para. 0038, Tables II and III).  
Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9-16 and 18-20 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Mapkar et al. (US 2016/0090469, hereinafter Mapkar). 
As to claim 1, Mapkar teaches a thermally conductive polymer composition comprising a polymer matrix, at least one thermally conductive filler comprising carbon fiber and/or graphite, at least one impact strength filler comprising carbon fiber, and at least one tensile strength fiber comprising carbon fiber.  See the Examples at Tables III and IV, especially Example 3, comprising a thermoplastic polymer matrix, carbon fiber, and at least one of carbon nanotubes, nanodiamond filler, and polyhedral oligomeric silsesquioxane “POSS”.  The carbon fiber in the Example(s) reads on the claimed tensile strength fiber; the carbon nanotubes in the Example(s) reads on the claimed thermally conductive filler; the nanodiamond filler (which is described in the reference as a spherical nano-additive, para. 0018, 0019, 0033, 0038, 0039, 0046, and 0047, i.e., spherical nano-particle) in the Example(s) reads on the claimed impact strength filler.  This interpretation reads on the thermally conductive filler (the reference’s carbon nanotubes) being different from the impact strength filler (the reference’s carbon nanodiamonds).  
As to claim 3, Mapkar teaches the concentration of thermally conductive filler is within the range of about 2.5-30 wt.% (Example 3 contains 3 wt.% of carbon nanotubes).  
As to claim 4, Mapkar teaches the concentration of the impact strength filler is within the range of about 2-30 wt.% (Example 3 contains 2 wt.% of spherical carbon nanodiamonds).
As to claim 5, Mapkar teaches the concentration of the tensile strength filler is within the range of about 10-40 wt.% (Example 3 contains 30 wt.% carbon fiber). 
As to claims 6 and 7, Mapkar teaches polyketones (polyetheretherketone, polyetherketone, and polyetherketoneketone) as an exemplary, preferred polymer matrix (para. 0031).  Alternatively regarding claim 6, Mapkar also teaches polyolefins (ethylenetetrafluoro ethylene, para. 0031, which is a copolymer of an olefin with a fluoroolefin).  Para. 0031 also indicates polyamides/Nylon, which would be understood by the skilled artisan to contain polyamide 6 and polyamide 66 within its scope. 
As to claim 9, Mapkar teaches the composition further comprises an electrically conductive filler comprising carbon fibers, carbon nanotubes, and mixtures thereof (the presence of carbon fibers and/or carbon nanotubes discussed above read on the claimed electrically conductive filler by double inclusion).
As to claims 10-11, Mapkar teaches providing polyhedral oligomeric silsesquioxane “POSS” as a flow or dispersion additive (para. 0038), tubular additives including carbon nanotubes to increase mechanical properties including stiffness, strength, electrical conductivity, and thermal conductivity (para. 0037), and spherical nano-additives including nanodiamonds, silica nanoparticles, and aluminum oxide nanoparticles to optimize the characteristics of the composite (para. 0033 and 0038).  Mapkar teaches exemplary amounts of the materials: 1 wt.% POSS, 3 wt.% carbon nanotubes, and 2 wt.% nanodiamonds (Example 3 in Table III), which fall within the claimed ranges.  
As to claim 12, Mapkar teaches the spherical nano-particles/impact strength filler comprise nano-diamonds, as described above.  Note, Mapkar also teaches alternative spherical nano-additives include silica nanoparticles and aluminum oxide nanoparticles to optimize the characteristics of the composite (para. 0033 and 0038).  
As to claim 13, Mapkar teaches the thermally conductive filler comprises carbon fiber, as described above.  Note that Mapkar further teaches the inclusion of graphite (para. 0032).
As to claim 14, Mapkar teaches the impact strength filler comprises spherical nano-particles, as described above. 
As to claim 15, Mapkar describes the carbon fibers as “short fiber” (para. 0005, 0050, and 0053 and claims 9, 13, and 14), which meets the claimed carbon fiber comprising “chopped” carbon fiber.  
As to claim 16, Mapkar teaches the thermal conductivity of the composition is at least about 0.5 W/m-K (see Table IV).
As to claim 18, Mapkar teaches the tensile strength of the composition is at least about 40 MPa (see Table IV). 
As to claim 19, the Example 3 in Tables III/IV of Mapkar correspond to compositions comprising 65 wt.% of a thermoplastic resin/Nylon 12, 1 wt.% of a POSS flow aid, and 30 wt.% of carbon fiber, 3 wt.% carbon nanotubes, and 2 wt.% nanodiamond filler, where the carbon fibers and carbon nanotube also function as electrically conductive fillers.  The Example in the reference is construed as inherently containing the recited volume resistivity of the composition is no more than about 10 ohm-cm since the exemplary compositions comprise substantial amounts of electrically conductive filler dispersed in a thermoplastic resin.  
As to claim 20, Mapkar teaches the total filler weight is less than about 50 wt.% (see Table III esp. Example 3).

Claims 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mapkar et al. (US 2016/0090469, hereinafter Mapkar) as applied to claims 1, 3-7, 9-16 and 18-20 above.
The disclosure of Mapkar is relied upon as set forth above.
In the event Mapkar fails to fully meet the limitations of claim 13 under anticipation for the reasons set forth above, the claimed selection or identity of the thermally conductive filler comprising graphite is alternatively obvious over the teachings of the reference.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to further provide graphite in the composition within the scope of the reference’s teachings because the reference teaches graphite as a suitable alternative additive material for providing in the composition (para. 0032 and claim 5).
As to claim 17, Mapkar fails to explicitly teach working examples comprising impact strength of the composition is at least 7 kJ/m2, but the claimed impact strength is nevertheless obvious over the teachings of the reference.  Mapkar teaches several working examples that obtain ASTM impact energies of 64.1, 117.0, 73.3, 46.5, 54.4, 79.9 and 58.2 J/m, respectively (Table IV).  The difference between impact energy and impact strength is impact energy is expressed in J/m and impact strength is expressed in J/m2.  Converting from J/m to J/m2 merely requires dividing the impact energy by the thickness of the tested specimen.  Although Mapkar fails to teach the specimen thickness, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed impact strength would flow naturally from the teachings of Mapkar because the reference’s examples contain high values of impact energy which correspond to impact strength differing in merely the sample’s thickness.  The respective minimum thickness required for the reference’s Examples to achieve the claimed impact strength value were calculated by dividing each impact energy value in the reference Table by 7 kJ/m2, i.e., 7000 J/m2, and are 9.2, 16.7, 10.5, 6.6, 7.8, 11.4, and 8.3 mm, respectively, and are reasonable thickness values for the compositions of Mapkar, especially given Mapkar’s composites are suitable in aerospace applications. 
In the event Mapkar fails to fully meet the limitations of claim 19 under anticipation for the reasons set forth above, the claimed volume resistivity of the composition being no more than about 10 ohm-cm is alternatively obvious over the teachings of the reference.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed volume resistivity would flow naturally from the teachings of Mapkar because the reference teaches the inclusion of several fillers that function as electrically conductive fillers and impact electrical conductivity to the final composition as well as the selection of various species therein, e.g., carbon nanotubes, graphene, carbon nanofibers, graphite, carbon fibers, carbon black, etc. (para. 0032-0042).  

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata et al. (WO 2017/065009 A1, utilizing US 2018/0223054 as an English language equivalent, hereinafter Ishiwata) in view of Mapkar et al. (US 2016/0090469, hereinafter Mapkar). 
As to claim 1, Ishiwata teaches a thermally conductive polymer composition comprising a polymer matrix, at least one thermally conductive filler comprising carbon fiber and/or graphite, at least one impact strength filler comprising carbon fiber, and at least one tensile strength fiber comprising carbon fiber.  See the Examples at Tables 1 and 2 comprising a thermoplastic resin, carbon fiber(s), and graphite of compositions comprising thermal conductivity, impact strength, and tensile strength.  The carbon fiber(s) in the Examples read on the claimed tensile strength filler; the graphite reads on the claimed thermally conductive filler.  The composition of Ishiwata is suitable for forming thermally conductive molded bodies having excellent mechanical characteristics, e.g., impact strength and tensile strength.  
Ishiwata fails to teach the composition further comprises an impact strength filler of spherical nanoparticles. 
However, Mapkar teaches a multifunctional composite material comprising a thermoplastic polymer matrix blended with additive filler materials to blend its thermal conductivity, stiffness, strength, etc. (abstract and para. 0030-0038).  Mapkar teaches providing spherical nano-additives including nanodiamonds, silica nanoparticles, and aluminum oxide nanoparticles to optimize the characteristics of the composite (para. 0033 and 0038; see also para. 0018, 0019, 0039, 0046, and 0047).  Mapkar teaches an exemplary amount of the spherical nano-additive is 2 wt.% nanodiamonds (Tables II and III). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the spherical nano-additives taught by Mapkar as an additive in the thermoplastic resin composition of Ishiwata in order to obtain a thermoplastic resin/polymer matrix-based composite/composition having improved properties.  The selection and/or provision of spherical nano-additives, e.g., nanodiamonds, of Mapkar in combination with the graphite of Ishiwata read on the claimed limitation that the thermally conductive filler (graphite) and impact strength filler (nanodiamonds) are different. 
As to claim 3, Ishiwata teaches the concentration of the thermally conductive filler is within 2.5-30 wt.% (the exemplary amount of graphite is 5 wt.%, Table 1).  
As to claim 4, the combination of Ishiwata in view of Mapkar meet the claimed concentration of the impact strength filler is from about 2-30 wt.% (Mapkar teaches an exemplary amount of the spherical nano-additive is 2 wt.% nanodiamonds, as described above). 
As to claim 5, Ishiwata teaches the concentration of the tensile strength filler is within about 10-40 wt.% (exemplary amounts of pitch-based carbon fibers include 25, 30, and 35 wt.% and exemplary amounts of PAN-based carbon fibers include 10 and 35 wt.%, Table 1; these carbon fibers may separately read on the claimed impact strength and tensile strength fillers, and not all Examples comprise both at once).  
	As to claims 6 and 7, Ishiwata teaches the polymer matrix comprises polyolefin (thermoplastic resin A-2 used in the Examples is polyphenylene sulfide, para. 0110;
thermoplastic resin A-3 used in the Examples is polypropylene resin, para. 0111; see also para. 0026-0028 disclosing polyamide 6 and polyamide 66).  
As to claim 8, Ishiwata fails to teach the polymer matrix comprises at least 70 wt.% polyphenylene sulfide and less than 30 wt.% of polypropylene.  However, Ishiwata further teaches the thermoplastic resin may include two or more kinds of thermoplastic resins including polyphenylene sulfide resin and polypropylene resin in view of their crystallinity and to sufficiently form molded bodies (para. 0026 and 0028).  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations from the teachings of Ishiwata by providing a mixture of two thermoplastic resins, e.g., polyphenylene sulfide and polypropylene, and varying/adjusting the relative concentrations therein in order to obtain a thermoplastic blend in view of their crystallinity and sufficiency to form molded bodies of the disclosed composition.  
	As to claim 9, Ishiwata teaches the composition further comprises an electrically conductive filler comprising carbon fiber (the prior disclosed carbon fibers read on the claimed electrically conductive filler by double inclusion).
	As to claim 10, Ishiwata teaches the composition further comprises a filler comprising synthesized graphite (the prior disclosed graphite read on the claimed electrically conductive filler by double inclusion; artificial graphite is a preferred graphite, para. 0038-0040).  Note that the phrase the filler is “to promote formation of a 3-D network” is merely an intended use of the filler and is extended little patentable weight.  
	Alternatively regarding claim 10 and regarding claim 11, the combination of Ishiwata in view of Mapkar meets the claimed about 0.1-2 wt.% spherical nano-particles comprising nano-diamonds, fumed silica, nano-alumina, and fumed alumina since Mapkar teaches providing spherical nano-additives including nanodiamonds, silica nanoparticles, and aluminum oxide nanoparticles to optimize the characteristics of the composite, especially nanodiamonds at an exemplary concentration of 2 wt.%, as described above.  
Furthermore, the combination of Ishiwata in view of Mapkar also meets the claimed 0.1-3 wt.% of polyhedral oligomeric silsesquioxane and/or about 0.1-10 wt.% of carbon nanotubes since Mapkar also teaches providing polyhedral oligomeric silsesquioxane “POSS” as a flow or dispersion additive (para. 0038) and tubular additives including carbon nanotubes to increase mechanical properties including stiffness, strength, electrical conductivity, and thermal conductivity (para. 0037).  See also Table III, which also contain exemplary amounts within the claimed ranges.  Even though Ishikawa fail to teach the presence of polyhedral oligomeric silsesquioxane or carbon nanotubes, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the polyhedral oligomeric silsesquioxane or carbon nanotubes as taught by Mapkar as additives in the thermoplastic resin composition of Ishiwata in order to obtain a thermoplastic resin/polymer matrix-based composite/composition having improved properties.
As to claim 12, the combination of Ishiwata in view of Mapkar meets the claimed limitation of the spherical nano-particles comprise nano-diamonds, fumed silica, nano-alumina, and fumed alumina, as described above. 
As to claim 13, Ishiwata teaches the thermally conductive filler comprises synthesized graphite, as described above. 
As to claim 14, the combination of Ishiwata in view of Mapkar meets the claimed impact strength filler comprising spherical nano-particles, as described above.
	As to claim 15, Ishiwata teaches the carbon fiber comprises chopped carbon fiber (para. 0033 and 0046).
As to claim 16, Ishiwata teaches the thermal conductivity of the composition is at least 0.5 W/m-K (see Table 2).
	As to claim 17, Ishiwata teaches the impact strength of the composition is at least 7 kJ/m2 (see Table 2).
	As to claim 18, Ishiwata teaches the tensile strength of the composition is at least 40 MPa (see Table 2).  
	As to claim 19, the Examples of Ishiwata correspond to thermoplastic resin compositions comprising 50-60 wt.% of a thermoplastic resin and 40-50 wt.% of carbon fiber(s) and graphite that also function as electrically conductive fillers (Tables 1 and 2).  The Examples of the reference are construed as inherently containing the recited volume resistivity of the composition is no more than about 10 ohm-cm since the exemplary compositions comprise substantial amounts of electrically conductive filler dispersed in a thermoplastic resin.  
In the event Ishiwata fails to directly meet the limitations of claim 19, the claimed volume resistivity of the composition being no more than about 10 ohm-cm is alternatively obvious over the teachings of the reference.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed volume resistivity would flow naturally from the teachings of Ishiwata because the reference teaches the inclusion of several fillers that function as electrically conductive fillers as well as the selection of various species therein and the varying of their relative content in the composition (see the pitch-based carbon fibers at para. 0029-0037, the graphite at para. 0038-0042, the PAN-based carbon fiber at para. 0043-0050, and additional additives, e.g., carbon black, at para. 0051-0052). 
	As to claim 20, Ishiwata teaches the total filler weight is less than about 50 wt.% (described above; see also Table 1).  
	Note, a person of ordinary skill in the art would reasonably expect the combination of Ishiwata in view of Mapkar to not substantially affect the conductivity/strength properties and total filler weight as cited/relied upon regarding claims 15-20, above, since both references are similarly drawn to thermally conductive polymer-based compositions that may be filled with thermally and electrically conductive fillers having improved or excellent mechanical characteristics of stiffness and tensile/impact strength.  Further note, the additives taught by Mapkar provided to Ishiwata’s composition are of low concentration such that the total filler weight would remain within (or at least overlap) the claimed range of less than about 50 wt.%. 
Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
In response to Applicant’s request to hold the double patenting rejection(s) in abeyance, such as, a terminal disclaimer to the pending non-statutory double patenting rejections over the claims of U.S. Patent No. 10,435,539, it is noted that the filing of a terminal disclaimer cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP § 804 (I)(B)(1): “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
	Regarding the 102 and 103 rejections over Mapkar et al. (US 2016/0090469) Applicant argues the claims have been amended to allow only the tensile strength filler to be carbon fiber, and to further require that the thermally conductive filler and impact strength fillers are different, thus overcoming the rejection’s prior rationale of carbon fiber reading on the three claimed fillers by double/triple inclusion of the reference’s carbon fibers.  This argument is not persuasive because Mapkar et al.’s Example(s) still anticipate the claims.  Example 3 in Tables III and IV and Mapkar et al. comprise a thermoplastic polymer matrix, carbon fiber, carbon nanotubes, and spherical nanodiamonds. The carbon fiber reads on the claimed tensile strength fiber; the carbon nanotubes reads on the claimed thermally conductive filler; the nanodiamond filler (which is described in the reference as a spherical nano-additive, para. 0018, 0019, 0033, 0038, 0039, 0046, and 0047, i.e., spherical nano-particle) reads on the claimed impact strength filler; this interpretation reads on the thermally conductive filler (the example’s carbon nanotubes) being different from the impact strength filler (the example’s carbon nanodiamonds).  
Regarding the rejection(s) over Ishiwata et al. (WO 2017/065009 A1, utilizing US 2018/0223054 as an English language equivalent) Applicant similarly argues the claims have been amended to allow only the tensile strength filler to be carbon fiber, and to further require that the thermally conductive filler and impact strength fillers are different, thus overcoming the rejection’s prior rationale of carbon fiber reading on the three claimed fillers by double/triple inclusion of the reference’s carbon fibers.  Applicant’s arguments with respect to the rejection(s) over Ishiwata et al. have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  The current rejection also utilizes the Mapkar et al. reference as a secondary reference in combination with Ishiwata et al. as a primary reference under a new ground(s) of rejection which renders obvious independent claim 1 as presently amended.  The Examples at Tables 1 and 2 of Ishiwata et al. comprise carbon fiber(s) and graphite, where the carbon fiber(s) read on the claimed tensile strength filler and the graphite reads on the claimed thermally conductive filler.  Although Ishiwata et al. fails to teach the composition further comprises an impact strength filler of spherical nanoparticles, Mapkar et al. teaches a multifunctional composite material comprising a thermoplastic polymer matrix blended with additive filler materials to blend its thermal conductivity, stiffness, strength, etc. (abstract and para. 0030-0038) where spherical nano-additives including nanodiamonds, silica nanoparticles, and aluminum oxide nanoparticles are provided to optimize the characteristics of the composite (para. 0033 and 0038; see also para. 0018, 0019, 0039, 0046, and 0047); Mapkar et al. teaches an exemplary amount of the spherical nano-additive is 2 wt.% nanodiamonds (Tables II and III).  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the spherical nano-additives taught by Mapkar et al. as an additive in the thermoplastic resin composition of Ishiwata et al. in order to obtain a thermoplastic resin/polymer matrix-based composite/composition having improved properties.  The selection and/or provision of spherical nano-additives, e.g., nanodiamonds, of Mapkar et al. in combination with the graphite of Ishiwata et al. read on the claimed limitation that the thermally conductive filler (graphite) and impact strength filler (nanodiamonds) are different. 
Accordingly, the rejections are maintained for the reasons of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 11, 2022